Judgment and order in so far as it relates to the claim of the plaintiff as administrator of the estate of Esther M. Pauli, deceased, reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $10,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is affirmed, and judgment and order otherwise affirmed, with costs. All concur. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.